Citation Nr: 1110465	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  09-31 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky

THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for service-connected degenerative disc disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and a friend


ATTORNEY FOR THE BOARD

T. R. Bodger


INTRODUCTION

The Veteran served on active duty from May 1958 to September 1961.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Louisville, Kentucky, which granted service connection for the Veteran's lumbar spine disability and assigned a 20 percent rating, effective February 26, 2008.  

In October 2010, the Veteran testified before the undersigned Veterans Law Judge during a travel board hearing.  A transcript of the proceeding has been associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran's degenerative disc disease claim must be remanded for further evidentiary development to determine its current severity.  Specifically, a medical opinion is necessary to clarify whether the Veteran has right lumbar radiculopathy as the medical evidence is unclear as to this specific diagnosis.  

In a February 2008 private treatment note, the Veteran was diagnosed with lumbar back pain with radiculopathy.  This examiner provided that the Veteran had multilevel facet arthritis and multilevel asymmetric disc bulges and protrusions.  He had greater right narrowing of the neuroformamina and lateral recess which could account for the multiple right lower extremity radiculopathy.  

In a March 2010 VA spine examination report, it was noted that the Veteran's pinprick and light touch sensations were diminished.  The examiner indicated that the Veteran's strength and sensory loss could be due to his service-connected back disability but indicated that it would be best determined with further testing.  In a June 2010 electordiagnostic report, there was no electrodiagnostic evidence of left lumbar radiculopathy.  This examiner indicated that the evidence was suggestive but inconconclusive for polyneuropathy.  A July 2010 electrodiagnostic test report indicates that the evidence did not support a finding polyneuropathy.  There is no mention as to whether the evidence supported a finding of right radiculopathy.  

The Veteran was afforded a July 2010 VA peripheral nerves examination wherein the examiner was specifically asked to comment on whether the Veteran had right radiculopathy.  The examiner relied on his review of the February 2008 private treatment note as well as the June 2010 and July 2010 electrodiagnostic reports to find that the Veteran did not have right or left lower extremity radiculopathy.  However, as noted above, the June 2010 and July 2010 electrodiagnostic reports do not comment on whether the Veteran has right lower extremity radiculopathy.  As such, the evidence used to support the July 2010 VA examiner's medical opinion appears incomplete especially given the Veteran's continued complaints, in November 2010, that he continued to experience low back pain with burning into both thighs.  This matter should be remanded for a medical opinion clarifying the basis for which the Veteran either has or does not have radiculopathy of the right and the left lower extremities.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Based on the foregoing, the Board finds that a clarifying medical opinion is necessary to determine the nature and severity of the Veteran's lumbar spine disorder.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination to determine which symptoms are due to the service-connected lumbar spine disorder, whether the Veteran suffers from a neurological defect associated with his service connected lumbar spine disability, to include radiculopathy of his right or his left lower extremities.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  

The examiner is requested to specifically review the June 2010 electrodiagnostic results which indicated that there was no evidence of left lumbar radiculopathy as well as the July 2010 electrodiagnostic results which found that there was no evidence of polyneuropathy.  Again, it should be noted that no specific findings were made in these two reports as to whether the Veteran had right lumbar radiculopathy.  If the actual medical report so states this, the examiner should discuss this fact.  Further diagnostic tests and studies should be accomplished if necessary.  Any opinion expressed should be accompanied by supporting rationale.

2. Then, the RO should review all of the evidence since the issuance of the July 2010 SSOC and readjudicate the claim for degenerative disc disease of the lumbar spine on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

